DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROESNER (US 2015/0244165) in view of NAMOU (US 2017/0214258).
	Regarding claim 1, ROESNER discloses a charging system comprising:
 	a charging device configured to charge (¶ 0062) an electrical vehicle (¶ 0008), wherein the charging system is configured to provide electrical energy to charge a battery (6, Figs. 1 and 2) of the electrical vehicle with a charging current Ic (IB, Figs. 1 and 6), the charging system includes a nominal current IN (¶ 0053), and wherein the charging device comprises:
 	an overcurrent protection device (17, Figs. 1 and 2; ¶ 0074: fuse may be located in converter device 36) includes a breaking current Ib switching off the overcurrent protection device, wherein Ib  ≥ IN (¶ 0053-0054: the “very high short circuit current” is disclosed as higher than the high short circuit current, wherein the high short circuit current is higher than the nominal current);
 	an electrically controlled switch (52 and/or 14 in Fig. 2) includes switching a maximum switching current Imax (it is known that a switch will have a maximum rated switching current usually described in the data sheet); and 
 	a control device (49 and/or 26, Fig. 2) in electrical connection with at least the electrically controlled switch (¶ 0076), 
 	wherein the electrically controlled switch and the overcurrent protection device are connected in series between a plurality of power converters (47 and 48, Fig. 2) connected to the charging device and a DC cable (lines between battery 6 and 36 in Figure 2 comprise a cable c (17 or fuse located on DC side as disclosed in ¶ 0074, and 14/52 are connected in series as shown in Fig. 2).
 	ROESNER fails to disclose the control device is configured to switch off the electrically controlled switch at a time t>0 after the overcurrent protection device has switched off due to the charging current Ic has exceeded the breaking current Ib. 
 	NAMOU discloses the control device is configured to switch off the electrically controlled switch at a time t>0 after the overcurrent protection device has switched off due to the charging current Ic has exceeded the breaking current Ib (¶ 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the control device configured to switch off the electrically controlled switch at a time t>0 after the overcurrent protection device has switched off in order to provide further galvanic isolation (NAMOU, ¶ 0025) and therefore provide increased protection to the charging system.
 	Regarding claim 2, ROESNER discloses the control device is configured to measure the charging current Ic and to switch off the electrically controlled switch if the charging current Ic has exceeded the nominal current IN or the breaking current Ib (¶ 0053-0057, 0076). 
	Regarding claim 5, ROESNER discloses the electrically controlled switch and the overcurrent protection device are connected in series between the electrical vehicle and the charging device (17 and 14/52 are connected in series as shown in Fig. 2; additional fuses of ¶ 0074 would also be in series). 
 	Regarding claim 6, ROESNER discloses the DC cable is configured to electrically connect the electrical vehicle and the charging device for conducting the charging current Ic 
 	Regarding claim 7, ROESNER discloses the electrically controlled switch is provided as a contactor (¶ 0043). 
	Regarding claim 9, ROESNER discloses the plurality of power converters are configured to convert the electrical energy from a power source to a suitable format for charging the electrical vehicle (47, 48, Figure 2; ¶ 0065-0067). 
 	Regarding claim 10, ROESNER discloses the plurality of power converters each have an AC side configured to connect to the power source and an DC side configured to provide the electrical energy to the battery of the electrical vehicle (¶ 0066: several converters can be in parallel), wherein the overcurrent protection device is arranged on the AC side and/or on the DC side of the plurality of power converters (as shown in Figure 2, the overcurrent protection device 17 is on the DC side, or as disclosed in paragraph 0074, it could be on the AC side as well). 
 	Regarding claim 11, ROESNER discloses the overcurrent protection device, the electrically controlled switch and/or the control device comprise a communication device configured to exchange information regarding breaking current Ib, the maximum switching current Imax, let through energy I2t, charging current Ic and/or the time t with at least the electrical vehicle (¶ 0076: control device 49 may communicate charging current information with each battery module, wherein the battery modules may be located within a vehicle as described in ¶ 0008). 
 	Regarding claim 12, ROESNER discloses a plurality of charging ports each comprising an interface for energy exchange with at least one electrical vehicle (Figure 2 shows multiple batteries connected to the charger device 36). 
Regarding claim 13, ROESNER discloses the maximum switching current Imax is greater than the breaking current Ib (this is implied in ¶ 0053-0054, which discloses the contactor/switch may interrupt “high short circuit currents” and the overcurrent protection device may interrupt “very high short circuit currents”).
 	Regarding claim 14, ROESNER discloses a method for protecting a charging system (¶ 0014, 0026, 0032, 0044, 0048, 0062) comprising the steps of: 
 	wherein the charging system includes the charging device and the charging device is configured to charge (¶ 0062) an electrical vehicle (¶ 0008), 
 	wherein the charging system is configured to provide electrical energy to charge a battery (6, Figs. 1 and 2) of the electrical vehicle with the charging current Ic (IB, Figs. 1 and 6), the charging system includes a nominal current IN (¶ 0053), and wherein the charging device comprises: 
 	the overcurrent protection device (17, Figs. 1 and 2; ¶ 0074: fuse may be located in converter device 36) includes the breaking current Ib switching off the overcurrent protection device, wherein Ib> IN (¶ 0053-0054: the “very high short circuit current” is disclosed as higher than the high short circuit current, wherein the high short circuit current is higher than the nominal current); 
 	the electrically controlled switch (52 and/or 14 in Fig. 2) includes switching a maximum switching current Imax (it is known that a switch will have a maximum rated switching current usually described in the data sheet); and 
 	the control device (49, Fig. 2) in electrical connection with at least the electrically controlled switch (¶ 0076), 
c (17 and 14/52 are connected in series as shown in Fig. 2).
 	ROESNER fails to disclose detecting if a overcurrent protection device has switched off due to a charging current Ic exceeding a breaking current Ib, wherein the overcurrent protection device is part of a charging device; and in such case switching off, via a control device, an electrically controlled switch at a time t>0 after the overcurrent protection device has switched off.
 	NAMOU discloses detecting if a overcurrent protection device has switched off due to a charging current Ic exceeding a breaking current Ib, wherein the overcurrent protection device is part of a charging device; and in such case switching off, via a control device, an electrically controlled switch at a time t>0 after the overcurrent protection device has switched off (¶ 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the control device configured to switch off the electrically controlled switch at a time t>0 after the overcurrent protection device has switched off in order to provide further galvanic isolation (NAMOU, ¶ 0025) and therefore provide increased protection to the charging system.
Claims 3, 8, and 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROESNER in view of NAMOU as applied to claims 1, 2, 5-7, and 9-14 above, and further in view of PAIK (US 2008/0165461).
Regarding claim 3, ROESNER as modified by NAMOU teaches the charging system as applied to claim 1 but fails to disclose the overcurrent protection device includes a let through energy I2t and the time t is the let through energy I2t divided by the square of the breaking current Ib, t= I2t / Ib2. PAIK discloses the overcurrent protection device includes a let through energy I2t and the time t is the let through energy I2t divided by the square of the breaking current Ib, t= I2t / Ib2 (¶ 0038-0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the time based on let through energy as recited in order to prevent unwanted operation of the overcurrent protection device (PAIK, ¶ 0038).
	Regarding claim 8, ROESNER as modified by NAMOU and PAIK teaches the overcurrent protection device is provided as a fuse or as a circuit breaker, and/or the overcurrent protection device includes a current time graph, wherein the time t corresponds to the breaking current Ib (PAIK, ¶ 0038-0040).
	Regarding claim 15, ROESNER as modified by NAMOU and PAIK teaches the overcurrent protection device includes a let through energy I2t and the time t is the let through energy I2t divided by the square of the breaking current Ib, t= I2t / Ib2 (PAIK, ¶ 0038-0040). 
 	Regarding claim 16, ROESNER as modified by NAMOU and PAIK teaches the overcurrent protection device includes a let through energy I2t and the time t is the let through energy I2t divided by the square of the breaking current Ib, t= I2t / Ib2 (PAIK, ¶ 0038-0040). 
 	Regarding claim 18, ROESNER discloses the electrically controlled switch and the overcurrent protection device are connected in series between the electrical vehicle and the charging device (17 and 14/52 are connected in series as shown in Fig. 2; additional fuse of ¶ 0074 would also be in series). 
Regarding claim 19, ROESNER discloses the DC cable is configured to electrically connect the electrical vehicle and the charging device for conducting the charging current Ic (lines between battery 6 and charging device 36 in Figure 2 comprise a cable within the broadest reasonable interpretation). 
 	Regarding claim 20, ROESNER as modified by NAMOU and PAIK teaches the overcurrent protection device is provided as a fuse or as a circuit breaker, and/or the overcurrent protection device includes a current time graph, wherein the time t corresponds to the breaking current Ib (PAIK, ¶ 0038-0040).
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
 	In response to arguments that the fuses of primary reference ROESNER are located in the battery modules and not in the converter device, and also in response to arguments that a person of ordinary skill would not be motivated to provide the overcurrent protection device and the electrical controlled switch in the charging device, it is noted that primary reference ROESNER discloses the fuse may be located in the converter device (see ¶ 0074). Applicant has not specifically commented on or argued against the disclosure of paragraph 0074. Also, the electrically controlled switch 52 is located in the converter device as shown in Fig. 52. It is therefore maintained that primary reference ROESNER discloses the overcurrent protection device and electrically controlled switch as recited and as described above. 
Applicant’s arguments with respect to the amended limitation “the control device is configured to switch off the electrically controlled switch at a time t>0 after the overcurrent protection device has switched off due to the charging current Ic has exceeded the breaking b” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly found reference NAMOU is relied upon to teach this claim limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022